t c no united_states tax_court carl j fabry and patricia p fabry petitioners v commissioner of internal revenue respondent docket no filed date ps sued the manufacturer of an agricultural chemical claiming tortious injury to their nursery business the suit was settled and ps received a payment of which dollar_figure was allocable to their claim of injury to their business reputation ps argue that damages received on account of injury to business reputation are as a matter of law received on account of personal injuries within the meaning of sec_104 i r c held whether damages received on account of injury to business reputation are on account of personal injuries within the meaning of sec_104 i r c is a question of fact held further ps have failed to prove that the dollar_figure payment in question was received on account of personal injuries within the meaning of sec_104 i r c robert s macdonald and brian j moran for petitioners stephen r takeuchi for respondent opinion halpern judge i introduction by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for decision is whether dollar_figure received by petitioners in settlement of a lawsuit alleging injury to business reputation is excludable from petitioners’ gross_income under sec_104 as damages received on account of personal injuries on their federal_income_tax return petitioner sec_1 deducted legal fees incurred in connection with the recovery that is the subject of this case by amendment to answer respondent added a claim for a reduced deduction for legal fees if the court were to conclude that any portion of the recovery was excludable from gross_income by the reply petitioners denied the accuracy of respondent’s method for determining the legal fees allocable to that recovery at the conclusion of the trial the parties stipulated that dollar_figure is allocable to the recovery since we determine that no portion of the recovery is excludable from gross_income the issue raised by respondent’s amendment to continued certain facts have been stipulated the stipulation of facts filed by the parties with attached exhibits is incorporated herein by this reference we have need to find few facts in addition to those stipulated and accordingly shall not separately set forth those findings we include our additional findings_of_fact in the discussion that follows petitioners bear the burden_of_proof rule a ii background a residence petitioners resided in orlando florida at the time the petition was filed b patsy's nursery petitioners’ reputations in petitioners started a business known as patsy's nursery an unincorporated proprietorship located in orange county florida in their nursery petitioners grew hoya carnosa hoyas ornamental plants commonly known as wax plants and citrus trees petitioner patricia p fabry quickly developed a reputation for growing quality plants and because of the high quality and vivid color of her hoyas became known as the hoya lady petitioner carl j fabry also enjoyed a good reputation in the agricultural field continued answer is moot and petitioners are entitled to deduct the legal fees in question c benlate damage in connection with the operation of patsy’s nursery petitioners used a fungicide benlate manufactured by e i du pont de nemours and co du pont from to petitioners suffered extensive damage to their stock of plants which they claim was a result of their use of benlate d the lawsuit in on account of the claimed benlate damage petitioners began a lawsuit against du pont in the circuit_court of the ninth judicial circuit in and for orange county florida the lawsuit petitioners averred that du pont had allowed the benlate used by petitioners to become contaminated so as to cause the damage in question petitioners demanded a judgment for monetary damages from du pont under theories of strict_liability in tort and negligence under both theories petitioners claimed t he fabrys have sustained damages in the form of the lost value of destroyed or injured plants damage to their business reputation lost income and lost value for their business the amount of which exceeds dollar_figure du pont answered the lawsuit denying knowledge or information sufficient to form a belief as to the truth of many of petitioners’ allegations and asserting affirmative defenses after mediation the lawsuit was concluded pursuant to a stipulation of the parties under which among other things du pont agreed to pay to petitioners the sum of dollar_figure petitioners executed a general release and received the stipulated payment five hundred thousand dollars of the stipulated payment the dollar_figure payment is allocable to business reputation damages e income_tax return in reporting the proceeds of the lawsuit in their federal_income_tax return petitioners excluded the dollar_figure payment iii discussion a introduction petitioners brought the lawsuit against du pont claiming tortious injury to petitioners’ nursery business as the result of their use of an agricultural chemical benlate manufactured by du pont petitioners received dollar_figure from du pont in settlement of the lawsuit of which dollar_figure is allocable to damages on account of petitioners’ claim of injury to their business reputation the dollar_figure payment we must decide whether petitioners properly excluded the dollar_figure payment from gross_income petitioners bear the burden_of_proof rule a b general rules sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived sec_61 with an exception not here relevant sec_104 provides that the amount of any damages received whether by suit or agreement on account of personal injuries or sickness is excludable from gross_income the regulations promulgated under sec_104 provide the term ‘damages received whether by suit or agreement ’ means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs to determine whether any payment received in settlement of a lawsuit is excludable under sec_104 we consider the nature of the claim that was the basis for the settlement not the validity of the claim e g 88_tc_834 affd without published opinion 845_f2d_1013 if the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment id pincite citing 349_f2d_610 10th cir affg t c memo neither the text nor the legislative_history of sec_104 offers any explanation of the term personal injuries both the courts and the commissioner long have recognized however that the sec_104 reference to personal injuries is not restricted to physical injuries but encompasses nonphysical injuries to the individual as well such as those affecting emotions reputation or character see 504_us_229 n for instance we have on occasion found that damages received on account of damage to a taxpayer’s business reputation were excludable damages received on account of personal injury e g 87_tc_1294 based on the nature of an action for malicious prosecution as an action for personal injuries under tennessee law settlement payment allocable to injury to professional reputation excludable from gross_income under sec_104 affd 848_f2d_81 6th cir nevertheless as the supreme court recently made clear in 515_us_323 504_us_229 see eg h rept 83d cong 2d sess s rept 83d cong 2d sess although it is a necessary condition of exclusion under sec_104 that the damages or settlement amount in question be received on account of the prosecution or settlement of a suit or action based on tort or tort type rights that is not a sufficient condition for exclusion under sec_104 the damages or settlement must be received both on account of a violation of tort or tort type rights and for personal injuries or sickness id pincite the parties here disagree as to whether the dollar_figure payment was received on account of personal injuries c arguments of the parties the arguments of the parties are straightforward respondent while conceding that the dollar_figure payment was received in settlement of a claim for tortious injury to business reputation argues that it was not received on account of a personal injury petitioners argue that injury to business reputation is as a matter of law a personal injury d discussion nature of the inquiry we do not agree with petitioners that injury to business reputation is as a matter of law a personal injury in threlkeld v commissioner supra we decided not to follow our decision in 79_tc_398 revd 716_f2d_693 9th cir in which we distinguished between injury to personal reputation and injury to business reputation and held that damages awarded on account of defamation resulting in injury to business reputation did not give rise to damages received on account of personal injuries within the meaning of sec_104 we did not in threlkeld adopt a per se rule that damages received on account of injury to an individual’s business reputation are excludable under sec_104 we described the necessary determination as presenting a question of fact threlkeld v commissioner supra pincite we said that the determination depended on the nature of the claim presented and we looked to all the facts and circumstances of the case including the state law characterization of the claim in question a claim for malicious prosecution to determine the nature of that claim id pincite8 we found that an action for malicious prosecution is similar to an action for defamation and concluded that it would be classified as an action for personal injuries under tennessee law id pincite we concluded that the payment received for the release of the taxpayer’s claims against the defendant for damage to the taxpayer’s professional reputation was excludable under sec_104 petitioners direct our attention to two recent memorandum opinions knevelbaard v commissioner tcmemo_1997_330 and noel v commissioner tcmemo_1997_113 for the proposition that business reputation damages arising in tort actions are excludable under sec_104 petitioners state no special causation analysis was utilized in the noel and knevelbaard decisions nor was one necessary in the noel case the taxpayer had sued pepsico inc pepsico claiming both breach of contract and tortious interference with contractual rights and prospective business advantages the case was settled and the taxpayer received an undifferentiated amount in settlement of all of his claims we found that pepsico’s actions had caused the taxpayer to suffer emotional distress and had resulted in damage to the taxpayer’s business reputation we also found that the settlement payment was intended to settle both the taxpayer’s contract claims and the tort claims we divided the settlement amount between those two categories and held that the amount allocable to the tort claims was excludable under sec_104 a fair reading of our report is that we included as a tort claim the claim for damage to the taxpayer’s business reputation the business reputation claim we did not state how much if any of the tort claim recovery was allocable to the business reputation claim but it is a fair reading of our report that some of it was we did not discuss at length our reasons for concluding that the unstated allocation to the business reputation claim was on account of personal injuries within the meaning of sec_104 we did find however that during settlement negotiations the taxpayer had discussed with a representative of pepsico damages suffered by him including harm to his business reputation through adverse publicity in the press in noel we did not hold that in all events damages received on account of injury to professional reputation that results from a tortious act are damages received on account of personal injuries within the meaning of sec_104 knevelbaard also involved a payment received in settlement of a lawsuit the commissioner argued that the payment was in settlement of contract claims while the taxpayers argued that it was for emotional distress we agreed with the taxpayers stating only in passing that harm to reputation is a traditional harm associated with personal injury knevelbaard also does not establish the rule_of law that petitioners advocate we must consider all of the facts and circumstances to determine whether the dollar_figure payment was received on account of personal injuries as that term is used in sec_104 facts and circumstances the lawsuit was concluded on date when petitioners filed their notice of voluntary dismissal with prejudice in the court in which the lawsuit was commenced the dismissal notice contemporaneously petitioners and du pont executed the general release of all claims the release the release recites the consideration to be received by petitioners it recites that it pertains to the use of certain products during the cultivation of hoya carnosa citrus liners and citrus trees during the years - it contains language releasing du pont and certain others from all claims relating to the use of the products in question it contains certain exclusions relating to crops cultivated after the date of the release and land on which the products were used the release contains no allocation of the consideration to be received by petitioners to any cause of action or injury previously on date petitioners and du pont had executed a document entitled stipulation of the parties the stipulation which recites the essential terms of the release but contains certain other terms among the terms of the stipulation is the following excepted from the release shall be a soil contamination b personal injury c customer claims the release lacks specific language from which we can conclude that the dollar_figure payment was received on account of personal injuries although the release purports to be a general release and contains language releasing du pont from certain undisclosed or potential claims that is not sufficient evidence on its own that any of the amount_paid in consideration of the release is on account of personal injuries within the meaning of sec_104 see scheele v commissioner tcmemo_1997_ galligan v commissioner tcmemo_1993_605 we may however consider extrinsic evidence threlkeld v commissioner t c pincite 80_tc_1104 79_tc_680 affd without published opinion 749_f2d_37 9th cir we must determine the nature of petitioners’ claims and the intent of the payor du pont in making the dollar_figure payment we look to petitioners’ first amended complaint for damages and demand for jury trial the complaint to determine the nature of their claim the complaint asks for damages and avers essential facts petitioners claim that the benlate they purchased was defective and proved detrimental to their nursery products they claim that as the direct and proximate result of their use of the defective benlate among other things they suffered damage to their business reputation they base their claims for damages against du pont on theories of strict_liability in tort and negligence nowhere in the complaint however do petitioners use the term personal injuries to describe the injuries claimed to have been suffered as the result of their use of benlate petitioners have not argued to us nor do we believe that all injuries attributed to a defendant under a theory of strict_liability in tort or caused by a defendant’s negligence necessarily are personal injuries within the meaning of sec_104 moreover as we said supra in section iii d damage to business reputation is not per se a personal injury within the meaning of sec_104 none of the other injuries alleged in the complaint is a personal injury plant damage lost profits or loss of going-concern value petitioners do not claim that the cause of injury defective manufacture of an agricultural chemical necessarily results in a personal injury within the meaning of sec_104 petitioners did not particularize their claim of injury to business reputation so we might work backwards to a claim of defamation or some other dignatory or nonphysical but personal tort the plant damage averred by petitioners no doubt injured their business and consequentially their business reputation nowhere in the complaint however is there any claim of personal injuries as the term is used in sec_104 in addition to examining the release and the complaint we have considered the mediation that preceded settlement as well as the settlement negotiations between du pont and petitioners we have found no evidence of a claim for personal injuries within the meaning of sec_104 as part of the mediation petitioners filed a statement with the mediators the statement the statement recites petitioners’ injuries in much the same terms as the complaint ie a discussion of plant damage and the destruction of the nursery business none of petitioners’ expert reports accompanying the statement including the expert report as to damages describes injuries other than to various aspects of their business in the letters of petitioners' attorney that summarized the mediation there is only one mention of personal injury his assertion that the personal injury exception to the stipulation of the parties applied only to physical personal injury that assertion postdates the release and fails to explain the absence of a similar exception in the release however even if we were to assume that the release contained such an exception that would not establish that any claim for personal injuries was made by petitioners it only would establish that no claim for personal injury whatever that term was intended to mean was settled there is still no evidence that a claim for personal injury was made during the lawsuit our examination of the mediation and settlement negotiations reinforces our belief that a claim for personal injuries was not raised in the suit and not addressed by du pont in the settlement negotiations except as noted with respect to the personal injury exception the only place that we noted where petitioners asserted a claim that may be a personal injury is in a letter to a private claims adjuster hired by du pont before commencement of the lawsuit in which they described their loss of friends who were also customers and their belief that they appeared as lying deceiving fools to our customers that claim never was made within the context of the lawsuit and petitioners have failed to convince us that when the release was executed du pont had in mind any claim that had been made for personal injuries within the meaning of sec_104 since the record of the lawsuit that is before us does not include any claim for personal injuries within the meaning of sec_104 we do not believe that the claim for injury to business reputation was on account of personal injuries as that term is used in sec_104 indeed the stipulation on its face excepts personal injury from its coverage conclusion the dollar_figure payment is allocable to business reputation damages nevertheless petitioners have failed to prove that the dollar_figure payment was received on account of personal injuries as that term is used in sec_104 iv conclusion petitioners have shown no grounds to exclude the dollar_figure payment from gross_income respondent’s determination_of_a_deficiency is sustained to the extent attributable to petitioners' omission of the dollar_figure payment from gross_income decision will be entered under rule
